SWAN, Circuit Judge
(after stating the facts as above).  This appeal involves a construction of the contract evidenced by the letter of May 12,1919. Appellant agreed to establish “a regular service to Hamburg, Germany, as soon as the restrictions against dispatching commercial ships direct to that port are removed,” and to carry for appellee “not less than 650 tons on the first steamer.” At the time trading with Germany was permitted only upon securing from the War Trade Board an export license for the goods (limited to foodstuffs) and a bunker license for the vessel. No vessel had as yet been licensed for a voyage to Germany. But there *294was reason to believe that sncb voyages would be licensed, if tbe cargo consisted solely of foodstuffs, and this proved to be tbe ruling of tbe board when tbe first application was made by appellant on May 24,1919. Not until July 14, 1919, was tbe requirement of licenses dispensed with and general trading with Germany permitted. It is in tbe light' of tbis setting that we must determine tbe meaning of tbe provision that a regular service shall be established “as soon as tbe restrictions * * * are removed.”
Tbe appellant contends that tbe restrictions were not removed until July 14th, and that it was under no obligation to start a regular service to Hamburg before that date. Tbis argument insists upon a technically accurate meaning for tbe words “restrictions” and “removed.” We do not think tbe parties intended to use them in so narrow a sense. Certainly tbe appellee would never wittingly have contracted to postpone its transportation until tbe port of Hamburg was free without special permit, while other packers, were getting through their products on licenses issued under regulations of tbe War Trade Board to any applicant. It is common knowledge that every packing bouse and every ocean-freight carrier was anxious to be first in the field when the German ports should be opened to American vessels. Tbe parties were not using terms to draw any technical distinction between restrictions and regulations. They were contracting about transportation to Germany as soon as it was permissible to .send vessels direct to German ports.
We agree with tbe District Judge that restrictions were removed within tbe meaning of- their contract as soon as it became possible to obtain licenses under tbe regulations of tbe War Trade Board, so that vessels could be dispatched at regular intervals. Tbis was true on and after May 26, 1919. Tbe conduct of tbe parties accords perfectly with this interpretation. They made no distinction between trips prior and trips subsequent to July 14th. There was no suggestion that tbe Kermanshah was not within tbe service contracted for because a license was necessary for her voyage.
If, as we have indicated, tbe contract provision under discussion is to be interpreted as an agreement by appellant to establish a regular service to Hamburg as soon as it was permissible to dispatch commercial ships direct to that port, the argument that appellant might establish a special service for Armour & Co. prior to establishing its regular service under tbe contract with appellee is patently fallacious. Appellant was bound to establish its regular service “as soon as” commercial ships could be dispatched, and was bound to give appellee space on the first ship. The sailing of the Kerlew was therefore a breach of its contract obligations to appellee. It can make no difference that she was chartered before the contract with appellee, nor that the charter required her to go to Copenhagen if she could not get a license to go to Hamburg. It simply shows that different agents of appellant caused it to make inconsistent contracts, the performance of one being a breach of the other.
It is urged that the appellee agreed by its correspondence in June that the Kermanshah should be the first vessel in the contract service. But the trial judge found that such agreement was made without knowledge of the Kerlew’s sailing to Hamburg, and there is ample evidence to sustain his finding. Appellee could not release its existing cause of action for breach of its contract of May 12th by anything it did while still ignorant of the breach.
The admission of parol evidence complained of, if erroneous, was harmless error, for, under the interpretation we have placed upon the contract, the result must be the same, though this evidence be disregarded.
For the foregoing' reasons, we think the decree should be affirmed, with costs; and it is so ordered.